DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Preliminary Amendment dated April 30, 2021.  Currently, claims 13-27 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "which second floor wall portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Kalinowski (US Patent No 5,596,844).

Referring to claim 23:  Kalinowski teaches a foldable building structure comprising: a fixed space portion including a first floor portion (item 38), a first ceiling portion (item 56), a first wall portion (item 58) rigidly secured to the first floor portion and the first ceiling portion, and a fourth wall portion (item 58) in an opposing relationship with the first wall portion and rigidly secured to the first floor portion and the first ceiling portion; the foldable building structure further comprising: a second wall portion (item 86) having first and second opposed edges which is pivotally secured at its first edge to the first wall portion, and which is movable between a folded position that is proximate to the fixed space portion and a deployed position (figure 3); a third wall portion (item 82) having first and second opposing edges which is pivotally secured at its first edge to the second edge of the second wall portion and movable between a folded position that is proximate to the second wall portion and a deployed position (figure 3); the second wall portion and the third wall portion when in their deployed positions forming with the first wall portion a first wall component of the building structure (figure 4).

Referring to claim 24:  Kalinowski teaches all the limitations of claim 23 as noted above.  Additionally, Kalinowski teaches wherein the second edge of the second wall portion is oriented toward the fourth wall portion when the second wall portion is in its folded position, and the second edge of the third wall portion is oriented away from the fourth wall portion when the third wall portion is in its folded position, so as to form an accordion fold having as its elements (a) the fixed space portion, (b) the second wall portion and (c) the third wall portion, when both the second wall portion and the third wall portion are in their respective folded positions (figure 6A).

Referring to claim 25:  Kalinowski teaches all the limitations of claim 23 as noted above.  Additionally, Kalinowski teaches a fifth wall portion having first and second opposing edges which is pivotally secured at its first edge to the fourth wall portion, and which is movable between a folded position that is proximate to the fixed space portion and a deployed position (figure 6A); the fifth wall portion when in its deployed MEl 36367296v.1- 60 - position forming with the fourth wall portion a second wall component of the building structure in an opposing relationship with the first wall component (figure 4 would be representative of both sides).

Referring to claim 26:  Kalinowski teaches all the limitations of claim 25 as noted above.  Additionally, Kalinowski teaches a second floor portion having first and second opposing edges which is pivotally secured at its first edge to the first floor portion, and which is movable between a folded position that is proximate to the fixed space portion and a deployed position; the second floor portion forming with the first wall portion a floor component of the building structure when in its deployed position (figures 7A to figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski in view of Tiramani (US Patent No 8,474,194).

Referring to claim 27:  Kalinowski teaches all the limitations of claim 26 as noted above.  Additionally, Kalinowski teaches a third wall component (item 76) having first and second edges in an opposing relationship, and third and four edges in an opposing relationship.  Kalinowski does not teach the third wall component being pivotally secured at its first edge to the second floor portion and being movable between a folded position, which is substantially adjacent and parallel to the second floor portion, and a deployed position, which is substantially perpendicular to the second floor portion; the third edge of the third wall component being proximate to the second edge of the third wall portion and the fourth edge of the third wall component being proximate to the second edge of the fifth wall portion when the second wall portion, third wall portion, fifth wall portion, second floor portion and third wall component are each in its deployed position.  However, Tiramani teaches teach the third wall component being pivotally secured at its first edge to the second floor portion and being movable between a folded position, which is substantially adjacent and parallel to the second floor portion, and a deployed position, which is substantially perpendicular to the second floor portion; the third edge of the third wall component being proximate to the second edge of the third wall portion and the fourth edge of the third wall component being proximate to the second edge of the fifth wall portion when the second wall portion, third wall portion, fifth wall portion, second floor portion and third wall component are each in its deployed position (figures 4 and 5).
It would have been obvious to one of ordinary skill in the art to create the device taught by Kalinowski with the hinged attachment to the floor as taught by Tiramani  in order to stack all the same sized panels in one hinged line to aid in erection of the building.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635